Title: Statement of Account with Rapine, Conrad & Co., 2 March 1803
From: Rapine, Conrad & Co.
To: Jefferson, Thomas


          
          The President of the United States—} To Rapine, Conrad & Co.
          
            
              1802
              
              
              
              
            
            
              May 4
              To 1
              Aitkin’s Letters
              $ 1
              .
            
            
              
              
              Franklin’s works
              1
              .
            
            
              
              
              Volney’s Lectures
              
              .75
            
            
              
              
              Adams’ Anacdotes
              
              .87½
            
            
              
              
              Flowers of modern history 2 Vols
              2
              .
            
            
              
              
              Burton’s Lectures
              
              .75
            
            
              
              
              Columbian Orator
              
              .75
            
            
              
              
              Lyttleton’s Dialogues
              
              .87½
            
            
              
              
              Looking Glass for the mind
              
              .75
            
            
              
              
              Moral Library
              
              .75
            
            
              
              
              La Perous’ Voyage
              1
              .
            
            
              
              
              American Preceptor
              
              .50
            
            
              
              
              Life of French
              
              .25
            
            
              
              5
              Foy books
              
              .21
            
            
              
              
              An Almanac from Balto.
              
              .10
            
            
              Augt. 7
              
              Willes’ Reports, as ⅌ Subscription
              4
              .50
            
            
              Decr. 16
              2
              Almanacs from Baltimore    10
              
              .20
            
            
              1803
              
              
              
              
            
            
              Jany. 1
              1
              Map of Maryland
              5
              .
            
            
              
              
              Pike’s Arithmetic
               2
              .25
            
            
              
              
              
              $ 23
              .51
            
          
          If it is convenient for the President to discharge the above bill he will much oblige his 
          Mo. Obt. Servts.
          
            Rapine, Conrad & Co.
            March 2d. 1803
          
        